PER CURIAM.
The judge of compensation claims has the exclusive authority to evaluate the credibility of witnesses, weigh the evidence and resolve *183conflicts in the testimony. We find competent substantial evidence to support the judge’s order. Her determinations concerning the credibility of witnesses are within her authority and do not appear to be clearly arbitrary and unreasonable. See, Batka v. Duff's Smorgasbord, 560 So.2d 377, 379 (Fla. 1st DCA 1990), and Bray v. Electronic Door-Lift, Inc., 558 So.2d 43, 46 (Fla. 1st DCA 1989).
AFFIRMED.
ALLEN and DAVIS, JJ., and SHIVERS, Senior Judge, concur.